Name: Council Regulation (EEC) No 2111/92 of 13 July 1992 opening and providing for the administration of a Community tariff quota for rum, tafia and arrack originating in the overseas countries and territories (OCT) associated with the European Economic Community (1992/93)
 Type: Regulation
 Subject Matter: executive power and public service;  tariff policy;  beverages and sugar
 Date Published: nan

 28. 7. 92 Official Journal of the European Communities No L 212/13 COUNCIL REGULATION (EEC) No 2111/92 of 13 July 1992 opening and providing for the administration of a Community tariff quota for rum, tafia and arrack originating in the overseas countries and territories (OCT) associated with the European Economic Community (1992/93) that basis, the quota volume should therefore be fixed at 1 278,57 hectolitres of pure alcohol ; Whereas, by applying Article 2 (a) of Annex V to Deci ­ sion 91 /482/EEC the quota volume in question should, however, be increased to 15 000 hectolitres of pure alcohol ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas it is appropriate to take the necessary measures to ensure effective Community admi ­ nistration of this tariff quota while offering the Member States the opportunity to draw from the quota volume the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commis ­ sion ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and 1 the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Commu ­ nity ('), and in particular Annex V thereto, Having regard to the proposal from the Commission, Whereas Annex V to Decision 91 /482/EEC provides that rum, tafia and arrack shall be imported into the Commu ­ nity free of customs duties within the limits of a Commu ­ nity tariff quota ; Whereas the Community established, by Decision 86/47/EEC (2), arrangements for trade between the Kingdom of Spain and the Portuguese Republic of the one hand and the overseas countries and territories (OCT) on the other ; whereas that Decision lays down special provisions concerning the quota duties to be applied by those two Member States on imports of products origina ­ ting in the OCT ; Whereas the annual size of the quota is to be fixed using basic annual quantity, calculated in hectolitres of pure alcohol, equal to the amount of imports during the best of the past three years for which statistics are available and to which quantity a growth rate equal to 27 % is applied ; whereas the quota period ranges from 1 July to 30 June ; Whereas Community statistics for these products and the trend for the years 1989 to 1991 show that the highest volume of imports into the Community of the products in question originating in the OCT, namely 1 126,49 hectolitres of pure alcohol, occurred in 1989, whereas, on HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1992 to 30 June 1993, the following products originating from the OCT shall be imported duty-free into the Community within the limit of the relevant Community tariff quota mentioned : Order No CN code Description Quota volume (in hi of pure alcohol) Quota duty 09.1621 2208 40 10 2208 40 90 2208 90 11 2208 90 19 Rum, tafia and arrack 15 000 Free O OJ No L 263, 19. 9 . 1991 , p . 1 . (2) Decision last extended by Decision 90/669/EEC (OJ No L 365, 28 . 12. 1990, p. 79). No L 212/14 Official Journal of the European Communities 28. 7. 92 free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible ot the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission of drawings made. Article 4 Each Member State shall ensure that importers of the product concerned have equal and continuous access to the quota for such time at the residual balance of the quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . 2. The rules of origin applicable to the products referred to in paragraph I shall be those set out in Annex II to Decision 91 /482/EEC. 3 . Within the limit of this quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the 1985 Act of Accession and Decision 86/47/EEC. Article 2 The tariff quota referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appro ­ priate measure with a view to ensuring the efficient admi ­ nistration thereof. Article 3 If an importer presents, in a Member State, declaration of entry into free circulation including a request for prefe ­ rential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authori ­ ties, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The requests for drawing, with the indication of the date of acceptance of the said declaration , must be communi ­ cated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declarations of entry into Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Council The President N. LAMONT